COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00158-CV


IN RE LUIS ANTONIO DIAZ                                                   RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied.2 Accordingly, relator’s petition for writ of

mandamus is denied.

                                                     PER CURIAM


      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
       Jurisdiction to grant post-conviction habeas corpus relief from a final
felony conviction rests exclusively with the court of criminal appeals. See In re
McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.
proceeding) (“Should an applicant find it necessary to complain about an action
or inaction of the convicting court, the applicant may seek mandamus relief from
the Court of Criminal Appeals.”); see also Tex. Code Crim. Proc. Ann. art. 11.07,
§ 5 (“After conviction the procedure outlined in this Act shall be exclusive and any
other proceeding shall be void and of no force and effect in discharging the
prisoner.”).
PANEL: MCCOY, GARDNER, and GABRIEL, JJ.

DELIVERED: May 12, 2011




                            2